Citation Nr: 0207231	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-49 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals contusion, right knee, with scar and 
flexion contracture, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals contusion, left knee, with scar and flexion 
contracture, currently evaluated as 10 percent disabling. 

3.  Whether there was clear and unmistakable error (CUE) in a 
July 1971 rating decision which denied service connection for 
limitation of extension of both knees and assigned 
noncompensable ratings for scars on both knees. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In an October 1995 rating decision, the RO 
assigned separate 10 percent ratings for traumatic arthritis 
of both knees, effective from November 28, 1994.  (Each knee 
disability had previously been characterized as scar as 
residuals of contusion of the knee and evaluated as 
noncompensable.)  The veteran submitted a notice of 
disagreement (NOD) in April 1996, expressing dissatisfaction 
with the ratings assigned and alleging clear and unmistakable 
error in the effective date of the compensable ratings.  In 
an October 1996 rating decision, the RO recharacterized the 
veteran's bilateral knee disabilities as noted on the title 
page because there was no X-ray evidence of arthritis in 
either knee at that time.  In October 1996, the RO issued a 
statement of the case (SOC) on the claims for increased 
ratings.  The veteran's substantive appeal as to the claims 
for increase was received by the RO in November 1996.

In the October 1996 rating decision, the RO determined that 
the decision to establish compensable evaluations for the 
bilateral knee conditions from November 28, 1994 did not 
contain CUE. By a December 1996 rating decision, the RO 
changed the effective date for the assignment of a 
compensable rating for the service-connected bilateral knee 
disabilities to January 11, 1993.  The veteran's 
representative submitted a NOD in January 1997.  In June 
1998, the RO issued a SOC on the issue of error in the 
establishment of an effective date.  The veteran's 
substantive appeal as to that claim was received in July 
1998.

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  
During testimony at that hearing, the veteran clarified his 
claim regarding CUE.  As such, the Board has framed that 
issue as noted on the title page.

In January 2000, this case was remanded by the Board in order 
to afford the veteran additional VA examinations of his knees 
and to adjudicate the CUE claim in the first instance.  The 
requested development has been completed and the case is 
ready for final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's service-connected right and left knee 
disabilities are presently characterized by X-ray evidence of 
slight joint space narrowing, slight limitation of motion in 
flexion and extension accompanied by pain and mild to 
moderate crepitus, with no instability or subluxation. 

3.  In an unappealed July 1971 rating decision, the RO denied 
entitlement to service connection for limitation of extension 
of the knees but awarded service connection for scars of the 
knees and assigned noncompensable evaluations.

4.  The RO's determination was consistent with the evidence 
of record, and represented a correct application of law 
extant, at the time of the July 1971 rating action.

5.  There is no undebatable error of fact or law in the July 
1971 rating decision that would change the outcome. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the service-
connected residuals of contusion, right knee, with scar and 
flexion contracture, is not warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2001).

2.  An evaluation in excess of 10 percent for the service-
connected residuals of contusion, left knee, with scar and 
flexion contracture, is not warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2001).

3.  The veteran has not raised a legally sufficient claim of 
CUE in the RO's July 1971 rating decision.  38 U.S.C.A. § 
5109A (West Supp. 2001); 38 C.F.R. § 3.105(a) (2001); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, with respect to the 
veteran's CUE claim, it is noted that the nature of a CUE 
claim requires a determination as to whether clear and 
unmistakable error existed in a prior decision based on a 
review of the law and evidence which was before the rating 
board "at that time".  
38 C.F.R. § 3.104(a)(2001).  

The Board concludes that the discussions in the rating 
decisions, the statements of the case, the supplemental 
statements of the case, the veteran's testimony before the 
undersigned Board Member in May 1999, and letters sent to the 
appellant from the RO during the course of the appeal have in 
effect informed him of the information and evidence that 
would be needed to substantiate his claims and comply with 
VA's notification requirements.  In addition, in January 
2000, the Board remanded the veteran's claims to the RO for 
additional development, to include VA examinations and to 
provide the opportunity to submit additional medical evidence 
in support of his claims.  The examinations were conducted in 
October 2000 and December 2001.  The veteran also reported 
that he had received treatment for his knees at several VA 
facilities.  These treatment records have been requested and 
have been associated with the claims file.  Therefore, the 
Board finds that the record as it stands is adequate to allow 
for equitable review of the veteran's claims and that no 
further action is necessary to meet the requirements of the 
VCAA.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Factual Background

Service medical records reflect that in March 1952, the 
veteran was struck in both knees by a piece of flying metal 
from a jet plane which was landing on the deck of an aircraft 
carrier.  The veteran was knocked down but was able to 
ambulate to sick bay.  An examination of the knees in March 
1952 revealed marked soft tissue swelling in the medial side 
of the left knee with a superficial linear abrasion about 
three inches long.  The medial side of the right knee was 
similarly affected but there was less pain and swelling.  The 
veteran flexed and extended his knees.  An X-ray of the knees 
was negative for any evidence of fracture.  In mid-March 
1952, the veteran complained of pain in the left knee, and 
blood was aspirated from the joint on several occasions.  A 
diagnosis of arthritis due to direct trauma of the left knee 
joint was recorded in mid-March 1952.  The veteran was 
transferred to the United States Naval Hospital (U.S.N.H.) in 
Portsmouth, Virginia.  When examined in June 1952, an 
examination of the left knee was negative except for minimal 
effusion, tenderness over the left medial aspect on palpation 
and atrophy of the left quadriceps muscles.  The veteran was 
able to "flex" only to 90 degrees and "extended" to 180 
degrees.  An X-ray examination of the left knee was within 
normal limits.  It was noted that during the course of 
hospitalization, the veteran had full range of motion of the 
left knee and was able to ambulate without pain or a limp.  
The veteran was discharged to duty.  

When seen aboard ship in July 1952, it was noted by the 
examining physician that the veteran had made considerable 
progress in regaining functional use of the left knee.  
However, it was felt that the veteran should not continue to 
work aboard ship on the flight deck because of impaired 
agility.  The examiner determined that the veteran would 
regain normal function of his left leg in a short time.  In 
October 1952, the veteran was seen at the U.S.N.H. in 
Philadelphia, Pennsylvania with complaints of pain and 
weakness in the left knee for the previous seven months.  An 
examination of the left knee revealed a slight two to three 
centimeter scar over the antero-medial area with sight 
tenderness to palpation.  There was a two centimeter scar 
over the antero-lateral right knee. The veteran had full 
extension of both knees.  There was no evidence of any 
lateral or medial collateral laxity.  There was no thigh or 
calf atrophy.  An impression of no disease was recorded at 
that time.  In late October 1952, actual thigh measurements 
were right and left thighs (9 inches above tibial tuberosity) 
19-3/4 inches and 19-1/2 inches, respectively.   X-rays of 
the knees were normal.  The scar over the antero-lateral side 
of the right patella was 1/2 inch long and 1/4 inch wide, 
well-healed, freely moveable, and non-tender.  The scar over 
the anteromedial side of the left patella was one inch long 
and 1/4 inch wide, well-healed, slightly bound down, and 
tender to deep pressure.  The veteran's diagnosis was changed 
to cicatrix of skin, left knee (traumatic).  A July 1954 
separation examination report reflects that the veteran's 
lower extremities were normal.  

VA general medical and orthopedic examination reports, dated 
in July 1971, reflect  that the veteran reported having 
injured his knees during service consistent with that 
previously reported in the preceding paragraph.  He 
complained of having aches and pain in both knees, difficulty 
in getting up from a kneeling position, aching and swelling 
in the knees after work, and difficulty in rising from a 
squatting position.  During both examinations, the examiners 
recorded that the veteran walked without a limp.  The general 
medical examination report reflects that the veteran was 
reported as having an erect carriage, good posture and a 
steady gait.  An orthopedic examination revealed that the 
veteran was able to walk on his heels and toes without 
difficulty.  While the veteran was able to perform a full 
squat, he had some difficulty in regaining the upright 
position.  There was no evidence of laxity of the ligaments 
or effusion in either knee.  The right knee revealed a 3/4 
inch superficial, faded scar in the lower medial thigh 
without loss of muscle tissue.  Range of motion of the right 
knee was 10-130 degrees with slight crepitation.  A 
McMurray's sign was negative.  There was no subpatellar pain 
or crepitation when the patella rubbed against the femur.  An 
examination of the left knee revealed a one inch by 1/4 inch 
soft, faded scar on the lower portion of the vastus medialis 
muscle.   There was no particular loss of muscle tissue at 
the point of the scar but there was mild atrophy of the 
vastus medialis muscle.  Range of motion of the left knee was 
from 10-135 degrees with mild crepitation but no subpatellar 
pain.  X-rays of the knees revealed no bone or joint 
abnormality.  There was no evidence of fluid in either joint 
space.  A diagnosis of superficial scars of the right and 
left knees was recorded.  

Numerous VA outpatient and examination reports, dating from 
1993-2001, which are relevant to the veteran's claims are of 
record.  A VA outpatient report, dated in November 1994, 
reflects that the veteran's knees were without marked 
fusiform changes.  Range of motion of the knees was zero to 
110 degrees, bilaterally, with crepitation and pain.  There 
was no varus/valgus instability.  There was left quadriceps 
atrophy.  X-rays of the knees showed no marked degenerative 
changes since November 1993, and mild osteophyte formation of 
the left patella.  An assessment of post-traumatic arthritis 
of the knees left greater than right was entered.  

An April 1995 VA orthopedic examination report reflects that 
the veteran gave a history consistent with his inservice 
injury to the knees which is consistent with that previously 
reported in this decision.  He related that he had chronic 
bilateral knee pain, which was more symptomatic on the left 
side.  The veteran indicated that he was no longer able to 
work at a bar because of his knee pain and diabetes.  Upon 
examination in April 1995, the veteran ambulated with a mild 
persistent left knee flexion contracture, and used a cane 
with a reduced stance phase on the left side.  An examination 
of the lower extremities revealed a significant asymmetry and 
apparent quadriceps bulk with actual mid-quad measurement 
revealing 48 and 51-1/2 cm. on the left and right, 
respectively.  There was a well-healed scar of approximately 
four centimeters in length on the medial aspect of the left 
knee just proximal to the joint line.  The veteran had active 
range of motion from minus five degrees of full extension on 
the right and flexion to 105 degrees.  With passive range of 
motion, flexion was to 115 degrees.  On the left side, the 
veteran had minus 10 degrees full extension and flexion to 
115 degrees actively and 120 degrees passively.  Quadriceps 
and hamstring strength were 3/5 and 4/5 on the left and right 
legs, respectively.  Gastrox and anterior tibialis, hip 
flexors and hip extensors were all 5/5, bilaterally.  

Sensory examination in April 1995 was intact to light touch 
and proprioception throughout both lower extremities.  Deep 
tendon reflexes were 2+ at the quadriceps and 1+ at the 
triceps, bilaterally.  Palpation of the left knee revealed 
some tenderness to deep pressure over the medial aspect of 
the joint space.  There was no significant fluid collection 
in either knee which was palpable.  The impression of the 
examiner was chronic knee pain with mild flexion contractures 
status-post traumatic injury in 1952 and probable 
degenerative joint changes.  In a June 1995 addendum to the 
April 1995 VA examination, the examiner reported that X-rays 
of the knees revealed no significant arthritic changes.  

A November 1995 VA outpatient report reflects that the 
veteran complained that his knee pain had increased.  An 
examination of the knees revealed a varus deformity on the 
left knee which was worse than the right knee.  Range of 
motion was 5-120 degrees on the left knee and 10-100 degrees 
on the right knee.  While there was no evidence of any 
swelling or effusion of the knees, there was joint line 
tenderness, bilateral crepitus and quadriceps atrophy.  The 
examiner noted that the examination was difficult because the 
veteran kept his knees locked most of the time, and was very 
guarded.  X-rays of the knees, performed in November 1995, 
revealed minimal joint space narrowing, bilaterally.  

When seen for an outpatient evaluation by VA in January 1996, 
the veteran complained of pain inside the knee joints, 
bilaterally, with prolonged weight bearing and walking 
activities.  The veteran indicated that he had occasional 
pain that radiated into the proximal anterior lower leg and 
the distal anterior thigh.  On a scale of zero to ten, with 
zero being no pain, the veteran rated his pain at a level 
eight.  The veteran stated that the pain waxed and waned.  He 
related that walking and weight bearing severely increased 
the pain, which was decreased with rest and elevation.  He 
admitted that he had a confidence problem with the 
"buckling" of the lower extremity.  He indicated that the 
intensity of the pain varied in the morning, and would 
occasionally disturb his sleeping patterns and cause him to 
be up and about.  

The January 1996 VA outpatient report reflects that the 
veteran was able to ambulate independently and was in no 
acute distress.  He had some difficulty in transferring from 
sitting to standing.  A posture evaluation revealed good 
alignment of the hip, knee and ankle joints.  The veteran had 
flexion of the left and right knees to 112 and 121 degrees, 
respectively.  Extension of the left and right knees was 
minus ten and minus seven degrees, respectively.  On manual 
muscle test, the veteran experienced pain upon palpation with 
patellar mobility, which was within normal limits on the 
right side and decreased on the left side.  There was pain 
with bilateral patellar compression on the left, which was 
greater than the right.  Medial and lateral collateral 
ligament stress tests were within normal limits.  Straight 
leg raising active tests were approximately 35 to 40 degrees, 
bilaterally.  Passive straight leg raising test was 
approximately 50 degrees, bilaterally, which indicated a 
severe hamstring tightness. The veteran described a dependent 
edema in the knee joint and lower leg with prolonged 
activity.  An assessment of "Pt has signs and symptoms 
consistent with DJD of the bilateral knee joint as evidenced 
by decreased ROM, palpable crepitus, and increased pain at 
end range"  was entered. 

VA outpatient and medical reports, dating from April to 
October 1996, reflect that the veteran had some relief from 
his knee pain with medication.  A follow-up July 1996 report 
reflects that the veteran had experienced good results from 
physical therapy and that arthroscopic surgery was not 
necessary.  There was no evidence of any locking, swelling or 
effusion of the knees.  There was crepitus but no tenderness. 
Range of motion was 0-120 and -5-110 on the left and right 
knees, respectively.  In August 1996, the veteran continued 
to complain of knee pain, which was relieved with medication.  
An October 1996 VA medical report was prepared by the 
examiner who had conducted the April 1995 VA examination.  It 
was the opinion of the examiner that it was possible that the 
veteran's flexion contracture had existed since service and 
with the passage of time and the appellant's advancing age, 
that it caused some significant functional disability in 
terms of ambulation. 

A November 1996 VA orthopedic examination report reflects 
that the veteran indicated that inclement weather 
considerably aggravated his knee pain.  The examiner noted 
that the veteran hobbled about the examination room in a very 
unsteady fashion without the use of a cane.  His gait was 
hesitant and protective and was characterized by poor 
balance.  Examination of the knees revealed a tiny scar on 
the anterior medial aspect of each knee, which was barely 
visible.  There was no evidence of swelling, instability or 
fluid in either knee.  When the veteran attempted a deep knee 
bend, he went from the erect position to a semi-squatting 
position which was about 1/3 of the normal range of motion.  
When the veteran lied on the examination table, he had full 
range of motion on passive maneuvering of either knee.  The 
examiner noted that the veteran was vocal in stating that he 
had pain.  The veteran had normal sensation in both lower 
extremities.  There was slight atrophy of the left quadriceps 
muscle.  Straight leg raising in the supine position 
exhibited full range of motions.  The examiner indicated that 
he was unable to demonstrate excess motion, mobility of 
either knee in either the anterior/posterior axis, or in the 
medial lateral axis.  Repetitive motion throughout the knee 
joints to a slight degree caused the veteran to complain 
loudly about his knee problems.  The veteran's endurance was 
minimal.  Crepitus was not audible or palpable in either 
knee.  X-rays of the knee were normal.  At the end of the 
examination, an impression was not entered.

VA X-ray reports of the knees, conducted in January 1997, 
were negative for any evidence of arthritis.  X-rays of the 
knees, conducted in January 1998, revealed very slight medial 
joint space narrowing, bilaterally, which appeared symmetric, 
respectively.  VA outpatient reports, dated in March and 
December 1998, reflect that the veteran had degenerative 
joint disease of the knees, and that he walked with a cane.  

An October 2000 VA orthopedic examination report reflects 
that the veteran had pain in his knees, which was relieved 
with medication.  The veteran indicated that he was only able 
to walk less than a city block, and that when he walked up 
and down the stairs, he was very careful.  The examiner 
indicated that the veteran used a cane for assistance in 
ambulation.  The veteran stated that he would fall a lot and 
that his knees would collapse.  He indicated that he was able 
to sit if his knees were semiflexed but if he tried to fully 
extend or flex the knee past 90 degrees, he would experience 
extreme discomfort.  A physical examination revealed that the 
veteran ambulated very slowly and deliberately with the aid 
of a cane.  He disrobed and got on and off the examining 
table with great difficulty.  An examination of the knees 
revealed no evidence of any deformity or effusion.  The 
examiner noted that the scars on the knees were virtually 
obliterated but that the scar on the left knee was 
approximately nine centimeters in length, was curvilinear 
with a base distal and was over the vastus medialis.  There 
was atrophy in the left quadriceps.  

The examiner in October 2000 reported that the veteran had a 
medial oblique scar over the right knee which was eight 
centimeters long and was "together with the vastus 
medialis" but the musculature structure was normal and there 
was no atrophy.  The scars were the same color as the 
surrounding skin, and were well-healed with no open areas.  
The examiner noted that both areas of scarring were 
exquisitely tender to palpation, even light touch.  Indeed, 
the examiner noted that light touch about either knee at the 
patellae or at the joint line was very exquisitely tender and 
the veteran grimaced at even the thought of his knee being 
examined.  There was minimal crepitus palpable on motion of 
the knee.  The veteran lacked five degrees of full extension 
of both knees.  He was able to flex both knees to 95 degrees 
with coaxing.  In the veteran's sitting position on the side 
of the table, the cruciate were tested and there was no 
anterior-posterior instability on extension of the knees for 
stress testing.  There was no instability of either knee 
medially or laterally.  On measurement of the mid-thigh 
quadriceps, the circumference of both thighs measured 50 
centimeters.  X-rays of the knees revealed mild symmetric 
medial joint space narrowing, bilaterally, vascular 
calcifications posterior to the femurs with no evidence of 
effusion or acute bone lesion.  Diagnoses of chronic strain 
of both knees and mild early degenerative joint disease of 
the knees was recorded.  The examiner concluded that symptoms 
elicited from the veteran were not compatible with any degree 
of internal derangement of the knee joints.  It was the 
examiner's opinion that the veteran's symptoms were grossly 
out of proportion with the amount of physical findings during 
the examination.  

A December 2001 VA orthopedic examination report reflects 
that the veteran described having daily knee pain which 
limited his ability to walk to approximately 200 feet.  He 
also reported having occasional swelling, crepitus, as well 
as difficulty with walking on even and uneven surfaces.  He 
denied having any locking of the knee but indicated that he 
was unable to fully extend either of his knees.  He stated 
that the knee does not "give way" laterally.  The veteran 
denied any falls; however, he ambulated with a cane.  A 
physical examination of the veteran revealed that he walked 
with the use of a cane in his left hand, and that his gait 
was stable and steady with the cane.  Without the cane, he 
had an antalgic gait with a decreased stance on the left.  
Otherwise, the veteran's gait was stable and he was able to 
stand on one foot and toes for a minimal amount of time.  
There were no gross atrophies or swelling of the bilateral 
knee joints.  There was a positive scar on the left medial 
portion of the left knee, which was healed.  There was no 
tenderness to palpation of the knee joint, bilaterally.  
There was no swelling or Baker's cyst.  There was no 
tenderness or paresthesia of the scars.  Range of motion of 
the left knee was from 5-95 degrees in extension and flexion, 
respectively.  Range of motion of the right knee was from 5-
110 degrees in extension and flexion, respectively.  There 
was pain and mild to moderate crepitus with range of motion, 
bilaterally.  The veteran had negative McMurray and anterior 
drawer signs, bilaterally.  There was no laxity to valgus or 
varus stress, bilaterally.  Motor strength was difficult to 
assess because of the veteran's pain.  The veteran had 4/5 
strength in the lower extremities, bilaterally.  The vetera 
had intact sensation to light touch and pinprick throughout.  
Reflexes were normal throughout.  There was a negative 
Babinski sign.  Tone was normal.  An impression of mild 
symmetric joint space narrowing due to arthritis of the 
bilateral knees was recorded by the examiner.  The examiner 
indicated that the veteran was independent with most of his 
activities of daily living;  however, he was limited in terms 
of his ability to walk far distances. 

II.  Analysis

The veteran in this case seeks increased evaluations for his 
service-connected right and left knee disabilities.  In 
pertinent part, it is argued that current manifestations of 
the veteran's service-connected right and left knee 
disabilities are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the respective 10 percent schedular evaluations 
now assigned.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2001); 38 C.F.R. Part 
4 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board notes that, based on the evidence of record, the 
veteran currently suffers from some arthritis of both his 
right and left knees.  Pursuant to applicable law and 
regulation, degenerative arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint (such as the knee) affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under Diagnostic Code 5003.  However, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2001).

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001) rates limitation of flexion of the leg.  Where flexion 
is limited to 60 degrees, a 0 percent rating is provided; 
when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent 
is assigned; and when flexion is limited to 15 degrees, 30 
percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001), limitation of extension of the leg is rated at 50 
percent at 45 degrees; 40 percent at 30 degrees; 30 percent 
at 20 degrees; 20 percent at 15 degrees; 10 percent at 10 
degrees; and noncompensable at 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  See also 38 C.F.R. § 4.71, Plate II, 
which indicates that normal flexion and extension of a knee 
is from 0 to 140 degrees.

Finally, it is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability. 
38 C.F.R. § 4.59 (2001).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (2001); see 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, during a recent VA orthopedic 
examination, conducted in December 2001, the veteran 
indicated that his knees did not "give way" laterally and 
he denied having any falls.  At that time, the veteran's gait 
was found to have been steady with the aid of a cane.  
Overall, there currently exists no objective evidence that 
the veteran suffers from any instability of either his right 
or left knee.  In this regard, repeated VA orthopedic 
examinations have failed to demonstrate objectively the 
presence of either recurrent subluxation or lateral 
instability.  As of the time of recent VA orthopedic 
examinations in October 2000 and December 2001, there was no 
evidence of any varus or valgus laxity.  Specifically noted 
in October 2000 was that there was "no instability of either 
knee medially or laterally."  Based on such findings, it is 
clear that an evaluation of 10 percent or more for the 
veteran's service-connected knee disabilities on the basis of 
instability is not in order.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  More specifically, there 
currently exists no evidence consistent with "moderate" 
recurrent subluxation or lateral instability of either of the 
veteran's knees in order to warrant a 20 percent evaluation 
in accordance with 38 C.F.R. Part 4, Code 5257 (2001).

An increased rating for the veteran's service-connected knee 
disabilities may also be granted on the basis of limitation 
of motion, which is to say, limitation of flexion and/or 
extension of the veteran's knees.  During recent VA 
orthopedic examination, conducted in December 2001, flexion 
of the left and right knees was to 95 and 100 degrees, 
respectively.  The veteran lacked only 5 degrees of 
extension, bilaterally.  Significantly, under applicable law 
and regulation, such a limitation of flexion and extension is 
insufficient to warrant the assignment of an increased (i.e., 
20 percent) evaluation.  38 C.F.R. Part 4, Codes 5260 and 
5261 (2001).  Under such circumstances, an increased 20 
percent evaluation based on limitation of motion of the knees 
is not warranted.

As previously noted, at the time of VA radiographic studies 
in January 1998, the veteran was found to be suffering from 
some, although minimal, joint space narrowing in both knees.  
Accordingly, the veteran's service-connected knee 
disabilities may be evaluated on the basis of degenerative 
arthritis.  As noted above,  arthritis, when established by 
X-ray findings, is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code or codes for the 
specific joint involved.  However, limitation of motion of 
the both knee disabilities is, at present, noncompensable.  
See 38 C.F.R. Part 4, Codes 5260, 5261 (2001).  Under such 
circumstances, a 10 percent evaluation (but no more) may be 
assigned for each of the veteran's service-connected knees.  
This 10 percent evaluation contemplates the veteran's 
repeated complaints of painful motion on use or due to flare-
ups.  Ten percent ratings would also result if the Board were 
to assign noncompensable ratings based on limitation of 
motion and add an additional 10 percent due to pain on use or 
flare-ups  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this determination, the Board has taken into 
consideration recent precedent opinions of the Office of the 
General Counsel, Department of Veterans Affairs (VA), 
regarding separate evaluations for service-connected knee 
disabilities. See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
9-98 (Aug.14, 1998). However, based on a review of the entire 
evidence of record, it is the opinion of the Board that 
neither of these opinions is for application in the present 
case.  More specifically, the veteran is currently rated on 
the basis of degenerative arthritis and limitation of motion, 
and not on the basis of recurrent subluxation/lateral 
instability (neither of which have been shown to exist) in 
conjunction with osteoarthritis. Under such circumstances, a 
separate and distinct rating for recurrent 
subluxation/lateral instability of the knees is not in order.

Because the appellant's service-connected disability 
encompasses scars of the right and left knees consideration 
is given to whether a separate rating or ratings should be 
given for those scars.  The Court has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Epstein v. Brown, 6 Vet. App. 259 (1994).  Scars that are 
superficial, poorly nourished, with repeated ulceration may 
be evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7803 
(2001) as 10 percent disabling.  Superficial scars that are 
tender and painful on objective demonstration are 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  Other scars are rated on limitation of function of 
the part affected under 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001).  At the time of the October 2000 VA examination, 
the examiner noted that the scars were the same color as the 
surrounding skin, were well-healed with no open areas and 
were exquisitely tender to palpation, even light touch.  The 
examiner noted, however, that symptoms were grossly out of 
proportion with physical findings.  When examined by VA in 
December 2001, there was no tenderness or paresthesia of the 
scars.  Based on these findings, the Board concludes that 
there is no evidence that would warrant a separate evaluation 
for the surgical scars.  Accordingly, the preponderance of 
the evidence is against assigning a separate evaluation for 
any of the scars of the right and left knees.

The Board has considered whether an extraschedular rating is 
warranted for the disability at issue.  The evidence of 
record does not show that the veteran has required recent 
hospitalization as a result of the service-connected 
bilateral knee disabilities.  There is no showing of 
excessive absence from work or other indicia of marked 
employment interference caused by the bilateral knee 
disabilities.  While the veteran has reported that he was no 
longer able to own or work at his bar, he indicated that such 
unemployment was not only the result of his service-connected 
bilateral knee disabilities but also diabetes, for which 
service connection has not been awarded.  Consequently, the 
Board concludes that the RO's determination that the evidence 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and not referring the claim to 
the Director of Compensation and Pension for extraschedular 
consideration is supportable.  See 38 C.F.R. § 3.321(b)(1) 
(2001).

III.  CUE claim

The evidence which was of record at the time of the July 1971 
decision, wherein the RO denied entitlement to service 
connection for limitation of motion of the knees were the 
veteran's service medical records and VA examination reports, 
dated in July 1971, which have been recorded in detail in the 
factual background portion of this decision. 

I.  Laws and Regulations

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2001).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied;

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and,

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); see 
Porter v. Brown, 5 Vet. App. 233 (1993).  As for VA medical 
records in particular, the constructive-notice-of-records 
rule established in Bell v. Derwinski, 2 Vet. App. 611 
(1992), is inapplicable to a claim of CUE in RO decisions 
rendered prior to Bell because Russell requires only that the 
"law that existed at the time" of the prior final 
adjudication be considered.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, 
nonspecific claim of error cannot satisfy the stringent 
pleading requirements for the assertion of CUE.  See Fugo, 6 
Vet. App. at 44-45.  Where a claimant fails to reasonably 
raise a CUE claim as set forth above, there is no requirement 
to address the merits of the issue.  Fugo, 6 Vet. App. at 45.  
In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

II.  Analysis

The veteran did not file an appeal within one year of the 
notification of the July 1, 1971 rating decision at issue.  
Therefore, this decision became final and will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a)(2001).  
Thus, based on the above, in order to find that the July 1971 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
service connection should have been granted for limitation of 
extension of both knees.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).

Turning to the first element of CUE, a review of the evidence 
of record at the time of the July 1971 rating decision shows 
that the correct facts, as they were known at that time, were 
before the adjudicator.  The veteran's service medical 
records appeared complete at that time, and the veteran has 
not alleged that there were additional service medical 
records that were not before the rating board.  In addition, 
in making its determination in July 1971, the RO reviewed the 
veteran's clinical findings noted in his service medical 
records and post-service VA examination reports, dated in 
July 1971.  

The veteran does not agree with the conclusions the RO 
reached in the July 1971 rating.  However, the argument 
raised by the moving party relates to weighing and 
interpreting the evidence by the RO in 1971.  In this regard, 
the veteran has argued that the RO erred when it concluded 
that the clinical findings of the knees noted in service were 
not related to the lack of extension of the knees found by VA 
upon examination in July 1971 as there was no medical 
evidence of continuity of symptomatology since service 
discharge in 1954.  At that time of the RO's July 1, 1971 
rating decision, the provisions of 38 C.F.R. § 3.303 extant 
at the time of the January 1, 1971 rating decisions provided 
for "continuity of symptomatology."  See 38 C.F.R. § 3.303 
(1970). 

This argument, however, represents a clear-cut example of a 
disagreement as to how the evidence was interpreted and 
evaluated, and as such, cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  There has been 
no demonstration that the RO incorrectly applied the 
statutory or regulatory provisions extant at that time to the 
correct facts, as they were known at the time.  In this 
regard, at the time of the RO's decision in July 1971, there 
was no evidence of limitation of extension of the knees from 
when the veteran was discharged from service in 1954 until he 
was examined by VA in July 1971.  In addition, there was no 
competent medical evidence which established an etiological 
relationship between the clinical findings of the knees noted 
during the appellant's period of active service and the post-
service limitation of extension of the knees in 1971.  In 
addition, as there was no evidence of arthritis of the knees 
to a compensable degree within a year of discharge of 
service, there was no basis on which to award service 
connection on a presumptive basis.

In view of the foregoing, the Board determines that the July 
1971 rating decision finding that the veteran's limitation of 
extension of the knees was not related to clinical findings 
noted during active service without medical evidence of 
continuity of symptomatology after service discharge, after 
weighing the evidence of record in conjunction with the then 
extant law, was not an "undebatable" error.  Russell, 
3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only 
conclude that the original decision was fatally flawed").  
As the July 1971 rating decision was supported by the 
evidence and law then of record, it was not the product of 
CUE.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER


An increased rating for service-connected residuals 
contusion, right knee with scar and flexion contracture, 
currently rated as 10 percent disabling is denied. 

An increased rating for service-connected residuals 
contusion, left knee with scar and flexion contracture, 
currently rated as 10 percent disabling is denied. 

A claim of CUE in a July 1971 rating decision is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

